DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5 are pending in this application.
Claim 1 is amended.
Claim 3 is cancelled.
Allowable Subject Matter
Claims 1-2, 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A sample holder, comprising: a ceramic body having a circular plate shape, the ceramic body comprising an upper surface serving as a sample holding face for holding a sample, the upper surface of the ceramic body comprising a first circumferential wall portion having an annular shape, the first circumferential wall portion being constituted so as to protrude along an outer periphery of the ceramic body, and a plurality of projections formed in a region of the upper surface inside the first circumferential wall portion, wherein corners lying between an upper surface and side surfaces of the first circumferential wall portion are radiused, and when viewed as a cross section of the ceramic body taken along a plane passing through a center of the ceramic body in a plan view thereof, a radius of curvature of an outside corner is smaller than a radius of curvature of an inside corner of the radiused corners of the first circumferential wall portion; and a suction electrode disposed within the ceramic body a radius of curvature of each of the radiused corners of the second circumferential wall portion is greater than the radius of curvature of the outside corner of the radiused corners of the first circumferential wall portion. Claims 2, 4-5 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        


/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839